t c memo united_states tax_court b g painting inc petitioner v commissioner of internal revenue respondent docket no filed date blas gaytan an officer for petitioner linda p azmon for respondent memorandum opinion dawson judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction motion to dismiss on the following grounds respondent did not mail to b g painting inc petitioner a notice_of_determination regarding worker classification or make any other determination sufficient to confer jurisdiction on this court pursuant to sec_7436 and respondent did not conduct an examination in connection with an audit for petitioner as explained herein we agree with respondent and will grant his motion to dismiss background the following undisputed facts are established by the pleadings and the exhibits attached thereto at the time the petition was filed petitioner’s principal_place_of_business was in bixby oklahoma petitioner is a painting contractor that engaged individuals to perform commercial and residential painting services blas gaytan is petitioner’s president petitioner issued forms 1099-misc miscellaneous income to each worker at yearend to report the moneys received as nonemployee compensation petitioner did not treat its workers as employees in date guillermo gaytan one of petitioner’s workers filed a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding requesting a determination as to his employment status for services performed from to by letter dated january unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times respondent acknowledged receipt of the form ss-8 and requested that guillermo provide additional forms and information relating thereto by letter dated date respondent notified petitioner’s president blas that guillermo had submitted a form ss-8 respondent requested that blas complete a form ss-8 and furnish additional information the letter further advised petitioner that a response to the letter was necessary within days and that nonreceipt of a response would not preclude the internal_revenue_service irs from issuing an information_letter on the matter finally the letter advised petitioner if it is found that you owe employment_taxes as a result of this determination we may provide an information report to the irs office having examination jurisdiction for your area by letter dated date blas advised respondent that guillermo is his father and enclosed a completed form ss-8 copies of forms misc for guillermo and a list of petitioner’s workers and subcontractors for that period by letter dated date the irs ss-8 unit in holtsville new york notified guillermo that having considered his form ss-8 it determined that he is an employee for federal employment_tax purposes therefore you must pay federal_income_tax and your share of federal_insurance_contributions_act fica tax that is social_security and medicare taxes on the income you received for your services by letter 4991-a dated date the irs ss-8 unit notified petitioner of the determination that it is guillermo’s employer in pertinent part the letter 4991-a states as follows this determination is binding on the service assuming there is no change in the facts or law that form the basis for the ruling if you take a contrary position or disregard the ruling you may be referred for audit if you haven’t filed employment_tax returns you may need to do so if you filed employment_tax returns you may need to amend them employers generally must withhold income_tax and federal_insurance_contributions_act fica tax that is social_security and medicare_tax from wages paid to their employees and pay these taxes to the government employers must also pay the employer share of fica tax and federal_unemployment_tax_act futa_tax on the wages to make any necessary adjustments to pay these taxes on past wages to your employees including the use of special rates please refer to publication circular_e employer’s tax guide and publication 15-a employer’s supplemental tax guide you can get these publications by calling 1-800-tax-form or by visiting us online at www irs gov formspubs attached to both letter and letter 4991-a is form ss-8 determination analysis setting forth the specific factors used in determining that guillermo was petitioner’s employee on date blas filed a petition in this court on petitioner’s behalf seeking review of a purported notice_of_determination concerning worker classification petitioner did not attach to its petition a notice_of_determination concerning worker classification or any other document having diligently searched his records for the purported notice_of_determination concerning worker classification respondent determined that no such notice was sent to petitioner accordingly on date respondent filed a motion to dismiss this case for lack of jurisdiction on date petitioner filed a notice of objection to the motion on date respondent filed a memorandum in support of the motion to dismiss on date petitioner filed a reply to the memorandum in support of respondent’s motion to dismiss discussion the tax_court is a court of limited jurisdiction 85_tc_527 and may exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 the court has jurisdiction to determine whether it has jurisdiction over a particular case 83_tc_309 jurisdiction must be shown affirmatively and as the party invoking our jurisdiction petitioner has the burden of proving that we have jurisdiction of its case see eg 114_tc_268 aff’d 22_fedappx_837 9th cir pursuant to sec_7436 this court is granted limited jurisdiction over cases involving employment status sec_7436 provides sec_7436 creation of remedy --if in connection with an audit of any person there is an actual controversy involving a determination by the secretary as part of an examination that -- one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to such an individual upon the filing of an appropriate pleading the tax_court may determine whether such a determination by the secretary is correct and the proper amount of employment_tax under such determination any such redetermination by the tax_court shall have the force and effect of a decision of the tax_court and shall be reviewable as such sec_7436 further provides that a pleading may be filed only by the person for whom the services are performed in the motion to dismiss for lack of jurisdiction respondent bases his argument on three grounds respondent did not mail to petitioner a notice_of_determination concerning worker classification as authorized by sec_7436 sufficient to form the basis for a petition to this court and confer jurisdiction respondent made no other determination with respect to petitioner’s taxable periods through or taxable years through which would confer jurisdiction on this court pursuant to sec_7436 and respondent did not make an examination in connection with an audit with respect to petitioner’s taxable periods through or taxable years through which would confer jurisdiction on this court under sec_7436 on the other hand petitioner contends that this court has jurisdiction by virtue of the alleged notice_of_determination concerning worker classification sec_7436 confers jurisdiction on this court only with regard to determinations that are made by the irs in connection with an audit of a taxpayer other irs determinations of employment status that are not made as part of a taxpayer audit including those made in the context of private letter rulings or forms ss-8 are not subject_to review by this court under sec_7436 see eg staffmore llc v commissioner tcmemo_2013_187 holding that the court had no jurisdiction over a determination as to employment status because there was no irs audit or examination petitioner has not shown that the date letter constitutes a notice_of_determination concerning worker classification or any other determination that would confer jurisdiction on this court in this case rather that letter is a determination of worker status for purposes of federal employment_taxes and income_tax_withholding which was issued in response to guillermo’s filing of a form ss-8 it was not a notice that confers jurisdiction on this court under sec_7436 further in am airlines inc v commissioner 144_tc_24 we enunciated four requirements that must be satisfied for this court to have jurisdiction under sec_7436 there must be an examination in connection with the audit of any person a determination by the secretary that one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under section a of sec_530 of the revenue act of with respect to such an individual an actual controversy involving the determination as part of an examination and the filing of an appropriate pleading in the tax_court see also 142_tc_225 in its date reply to the memorandum in support of respondent’s motion to dismiss petitioner argues that am airlines was erroneously decided and flawed we disagree the irs has historically required a notice_of_determination of worker classification as a prerequisite for tax_court jurisdiction under sec_7436 chief continued clearly under the first prong of am airlines the commissioner must make an examination in connection with an audit neither the internal_revenue_code nor the regulations expressly define examination or audit for sec_7436 purposes however this court has specifically held that irs review of information provided in a form ss-8 submission is not considered an audit or examination staffmore llc v commissioner tcmemo_2013_187 see also secc v commissioner t c pincite n we note that although staffmore is the only case explicitly discussing the meaning of examination and audit in connection with sec_7436 this court has uniformly found that voluntary participation in connection with tax_administration by a taxpayer even if the taxpayer produces books_and_records for continued counsel notice cc-2016-002 date pronounced a change in this litigation position for worker classification cases the irs is no longer arguing that a notice_of_determination of worker classification is a necessary prerequisite to tax_court jurisdiction when the jurisdictional requirements set forth in two recent tax_court cases am airlines inc v commissioner 144_tc_24 and 142_tc_225 are met pursuant to this court’s date order respondent filed a memorandum on date articulating that chief_counsel notice cc- does not affect respondent’s position in this case sec_7602 authorizes the irs t o examine any books papers records or other data which may be relevant for the purpose of ascertaining the correctness of any return review by the irs does not constitute an examination or an audit see eg 74_tc_516 where the commissioner conducts a second inspection of a taxpayer’s books_and_records without first notifying the taxpayer that an additional inspection is necessary sec_7605 is violated seiffert v commissioner tcmemo_2014_4 in sum the form ss-8 process does not constitute an audit or examination but rather arises when a firm or worker voluntarily provides information to obtain a determination regarding the employment status of a worker after considering the information voluntarily provided by the parties the irs provides a ruling to the taxpayer and related parties the process exists so that taxpayers can come into compliance with their employment_tax obligation but specific tax_liabilities are not determined and tax assessments are not made the form ss-8 process is an entirely voluntary compliance initiative and a form ss-8 determination does not involve an examination in connection with an audit relating to any person as clearly required in the court’s am airlines opinion sec_7605 provides that a taxpayer shall not be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary we hold that because the form ss-8 determination underlying the petition in this case was not issued as part of petitioner’s examination under audit this court does not have jurisdiction pursuant to sec_7436 accordingly respondent’s motion to dismiss for lack of jurisdiction will be granted to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
